Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
 The claims 1, 2, 9, 10, 12, 17 and 18 are Rejected claims.
The claims 4-8, 13-16 and 19-22 are Objected claims.
The Claims 3 and 11 are Canceled claims.

Examiner Notes.
 After second review of the claim 3, the Examiner understood the imitation of  “correlate a portion of the strain signal between the actuation points…”  as a process of establishing a relationship or connection between two or more measurements. Therefore the Primary reference disclose the correlation in Phase A and C.

From the Fig. 2 and 3A,  in phase A and C , the pressure changes from 0 until 335  and backward and corresponding vary compressibility points in phase A and C, e.g., correlating measurements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Austefjord (WO 2014/204316) in view of Takagi (U.S. Pub.2004/0013539).

Regarding Claim 1, Austefjord disclose using pressure (Fig. 1, #5, Page 9, line 14, where pressure sensing device 5) to determine the compressibility (Page 2, lines 23-30, where compressibility, which is the inverse of the bulk modulus, of a fluid is defined as the ratio of relative volume decrease to change in pressure, in mathematical terms K = -1 /V *dV /dP = - d( In V )/d P), e.g., the inverse of the bulk modulus.

Austefjord does not disclose the strain gauge to determine pressure;
a strain gauge positionable on a fluid end of the pump to measure strain in a chamber of the pump and generate a strain signal representing the strain in the chamber.

Takagi disclose the strain gauge to determine pressure (Fig. 1, para [0172], where a strain gauge or a displacement sensor may be used to measure the amount of distortion of the diaphragm in order to calculate the pressure inside the pump chamber 3); a strain gauge positionable on a fluid end of the pump (Fig. 1, #6 piezoelectric device (the strain gauge mounted into piezoelectric device), Pump chamber #3, outlet flow #2, inlet flow path #1, see Fig. 6, the strain gauge mounted into piezoelectric device #6 disposed outside the pump) to measure strain in a chamber of 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use strain gauge of Takagi to obtain the pressure signal in the Austefjord reference for benefit to measure the pressure in the chamber without having access to the fluid. Thus the claimed strain gauge signal can be considered as a pressure signal.

Austefjord disclose a monitoring system for a pump, comprising:
    the pressure signal e.g., measure by Takagi strain signal, being useable in determining actuation points for valves in the chamber H(The actual points are T’”, T, T’ and T” where compression are occurred); ( Figures 1 and 2, Page 9, lines 18-32, where curve showing the pressure P of the fluid as a function of the position X of the piston 25...compression entails a steadily and linearly increasing pressure P of the fluid...transition T between phase A and a phase B on the curve, the discharge valve 29 is opened while the piston 25 is still being moved inwardly in the fluid module 2. At a second abrupt transition T' between phase B and a phase C, the piston 25 starts moving outwardly/retracting in the fluid module 2, thus decompressing the confined fluid... a third abrupt transition T" between phase C and a phase D, the suction valve 27 

a computing device couplable to the pressure sensor e.g., Takagi strain gauge (Abstract, where a control unit communicating with the pressure sensor), the computing device including a processing device and memory device, the memory device including instructions that are executable by the processing device for cause in the processing device to:
    correlate a portion of the strain signal between the actuation points with an internal pressure in the chamber to determine a change in the internal pressure during the amount of time between the actuation points for the valves (see Figures 2 and 3A, where phase A and C, where the pressure changes from 0 until 335 and backward and corresponding vary compressibility points in phase A and C, e.g., correlating measurements at points T”’ and T for the valves); (Page 2, lines 20-22, where control unit may be any type of computer, such as a programmable logic controller, a microcontroller); and 
    determine a bulk modulus (Page 2, lines 23 through Page 3, lines 3, where compressibility, which is the inverse of the bulk modulus, of a fluid is defined as the ratio of relative volume decrease to change in pressure, in mathematical terms K = -1 /V *dV /dP = - d( In V )/d P - equation ( 1 );  confined volume in a reciprocating piston pump can be expressed as V=Vmax A*X - equation (2), where X is the piston stroke, referred to 
The time period of compression (between valve actuation points T’” to T, e.g., amount of time between valve actuation points T’” and T.
Also, at transition point T’” which occurs at time of the Input valve is closed and Output valve is closed (e.g., fluid is isolated), and between T-T’” is continue isolated (phase A), as a compression occurs.

Regarding Claim 2, Austefjord in view of Takagi disclose the monitoring system of claim 1, wherein the memory device further includes instructions that are executable by the processing device (Page 2, lines 20-22, where control unit may be any type of computer, such as a programmable logic controller, a microcontroller) for causing the processing device to determine the actuation points for the valves in the chamber by identifying discontinuities in the pressure signal e.g., measure by Takagi strain signal (Fig. 2, points T’”, T, T’, T”; Page 9, lines 18-20, where curve showing the pressure P of 

Regarding Claim 9, Austefjord in view of Takagi disclose the monitoring system of claim 1, wherein the strain gauge is positioned on an external surface of the fluid end of the pump to measure the strain in the chamber, as disclose in claim 1.

Regarding Claim 12, Austefjord disclose the memory device further includes instructions that are executable by the processing device for causing the processing device (Page 2, lines 20-22, where control unit may be any type of computer, such as a programmable logic controller, a microcontroller) to… a to determine a change in an internal pressure in the chamber during the amount of time between the first actuation point and the second actuation point by correlating a portion of the strain signal corresponding to the amount of time between the first actuation point and the second actuation point with the internal pressure in the chamber (Fig. 2, point T (second actuatable point), Page 9, lines 18-24, where curve showing the pressure P of the fluid Takagi strain gauge(disclose below) (see Figures 2, from point T’” until T; 3A and 3B, phase A. The time period of compression (between valve actuation points T’” to T, e.g., amount of time between valve actuation points T’” and T (Page 9, lines 18-24, where a curve showing the pressure P of the fluid as a function of the position X of the piston 25... in phase A of the curve the piston 25 is compressing the fluid. In this simplified example, the compression entails a steadily and linearly increasing pressure P of the fluid)).
Austefjord does not disclose receive the strain signal from the strain gauge.
Takagi disclose receive the strain signal from the strain gauge (Fig. 1, para [0172], where a strain gauge or a displacement sensor may be used to measure the amount of distortion of the diaphragm in order to calculate the pressure inside the pump chamber 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use strain gauge of Takagi to obtain the pressure
signal in the Austefjord for benefit to measure the pressure in the chamber without having access to the fluid. Thus the claimed strain gauge signal can be considered as a pressure signal.

Austefjord in view of Takagi disclose a method for determining a bulk modulus of fluid in a pump, comprising: 
    receiving, from a strain sensor coupled to a fluid end of the pump, a strain signal representing strain in a chamber of the pump; 
   determining, by a computing device, actuation points corresponding to valves in the chamber by identifying discontinuities in the strain signal, the actuation points including a first actuation point corresponding to a closing of a first valve in the chamber and a second actuation point corresponding to an opening of a second valve in the chamber;  as recites in Claim 2.
U.S. Patent Appl. No. 15/749,651
    determining an amount of time between the first actuation point and the second actuation point; and 
    determining, by the computing device, a bulk modulus of fluid isolated in the chamber during the amount of time between the first actuation point and the second actuation point using the change in the internal pressure in the chamber, as recites in claim 1.

Additionally, Austefjord disclose determining, by the computing device, a change in an internal pressure in the chamber during the amount of time between the first actuation point and the second actuation point by correlating the strain in the chamber with a predetermined measurement representing the internal pressure in the chamber (Fig. 2, point T (second actuatable point), Page 9, lines 18-24, where curve showing the pressure P of the fluid as a function of the position X of the piston 25... compression entails a steadily and linearly increasing pressure P of the fluid...transition T between Takagi strain gauge(disclose below) (see Figures 2, from point T’” until T; 3A and 3B, phase A. The time period of compression (between valve actuation points T’” to T, e.g., amount of time between valve actuation points T’” and T (Page 9, lines 18-24, where a curve showing the pressure P of the fluid as a function of the position X of the piston 25... in phase A of the curve the piston 25 is compressing the fluid. In this simplified example, the compression entails a steadily and linearly increasing pressure P of the fluid)).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austefjord (WO 2014/204316) in view of Takagi (U.S. Pub.2004/0013539) and Byrne (U.S. Pub.2015/0377318).

Regarding Claim 10, Austefjord disclose using pressure (Fig. 1, #5, para [0032], where pressure sensing device 5) to determine the compressibility (Page 2, lines 23-26 where compressibility, which is the inverse of the bulk modulus, of a fluid is defined as the ratio of relative volume decrease to change in pressure, in mathematical terms K = -1 /V *dV /dP = - d( In V )/d P), e.g., the inverse of the bulk modulus.
Austefjord does not teach the strain gauge to determine pressure;
    a pump including a fluid end and a power end, the fluid end of the pump including a chamber having a first valve and a second valve.

Takagi disclose the strain gauge (Fig. 1, para [0172], where a strain gauge or a displacement sensor may be used to measure the amount of distortion of the diaphragm in order to calculate the pressure inside the pump chamber 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use strain gauge of Takagi to obtain the pressure
signal in the Austefjord for benefit to measure the pressure in the chamber without having access to the fluid. Thus the claimed strain gauge signal can be considered as a pressure signal.

Austefjord disclose a pumping system, comprising:
   a pump including a first valve actuatable to a closed position at a first actuation point (Fig.2, point T’”, Page 3, line 21, where both valves (Fig. 1, # 27 and 29 valves) are completely closed corresponding to the Fig. 2, point T’”) and a second valve actuatable to an open position at a second actuation point (Fig. 2, point T (second actuatable point), Page 9, lines 18-24, where curve showing the pressure P of the fluid as a function of the position X of the piston 25... compression entails a steadily and linearly increasing pressure P of the fluid...transition T between phase A and a phase B on the curve, the discharge valve 29 is opened), an amount of time between the first actuation point and the second actuation point being detectable by a the pressure e.g., detectable by Takagi strain gauge (see Figures 2, from point T’” until T; 3A and 3B, phase A. The time period of compression (between valve actuation points T’” to T, e.g., amount of time between valve actuation points T’” and T (Page 9, lines 18-24, where a curve showing the pressure P of the fluid as a function of the position X of the piston 
      a computing device couplable to the pump, the computing device including a processing device and a memory device including instructions that are executable by the processing device (Page 2, lines 20-22, where control unit may be any type of computer, such as a programmable logic controller, a microcontroller), where control unit may be any type of computer, such as a programmable logic controller, a microcontroller) for causing the processing device to:
    determine the first actuation point and the second actuation point by identifying discontinuities signal and representing strain in the chamber (The actual points are T’”, T, T’ and T” where compression are occurred); ( Figures 1 and 2, Page 9, lines 18-32, where curve showing the pressure P of the fluid as a function of the position X of the piston 25...compression entails a steadily and linearly increasing pressure P of the fluid...transition T between phase A and a phase B on the curve, the discharge valve 29 is opened while the piston 25 is still being moved inwardly in the fluid module 2. At a second abrupt transition T' between phase B and a phase C, the piston 25 starts moving outwardly/retracting in the fluid module 2, thus decompressing the confined fluid... a third abrupt transition T" between phase C and a phase D, the suction valve 27 opens, and the pressure P remains constant in phase D, the suction phase, on the curve as the piston 25 is further retracted while the suction valve 27 remains open. The cycle starts over again at a fourth abrupt transition T'" between phase D and phase A).

Austefjord does not disclose in a strain signal received from the strain gauge.

Takagi disclose generate the strain signal (para [0149], where trigger generating circuit 22) representing the strain (para [0172], where a strain gauge or a displacement sensor may be used to measure the amount of distortion of the diaphragm in order to calculate the pressure inside the pump chamber 3. A strain gage may also be used to measure deformation of the pump itself in order to calculate the pressure inside the pump chamber 3);
    in a strain signal received from the strain gauge (para [0132], where a strain gauge or a displacement sensor may be used to measure the strain of the diaphragm to calculate the pressure in the pump chamber 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to use strain gauge of Takagi in the Austefjord reference for benefit to measure the pressure in the chamber without having access to the fluid. Thus the claimed strain gauge signal can be considered as a pressure signal.

Austefjord disclose determine a bulk modulus (Page 2, lines 23 through Page 3, lines 3, where compressibility, which is the inverse of the bulk modulus, of a fluid is defined as the ratio of relative volume decrease to change in pressure, in mathematical terms K = - 1 /V *dV /dP = - d( In V )/d P- equation (1 ); confined volume in a reciprocating piston pump can be expressed as V=Vmax A*X - equation (2), where X is the piston stroke, referred to the start of the pumping phase, represents the maximum volume between the piston and the closed valves, and A is the cross-sectional area of 
The time period of compression (between valve actuation points T’” to T, e.g., amount of time between valve actuation points T’” and T. Also, at transition point T’” which occurs at time of the Input valve is closed and Output valve is closed (e.g., fluid is isolated), and between T-T’” is continue isolated (phase A),
as a compression occurs.

Byrne disclose a pump including a fluid end and a power end (Fig. 1, para [0107], where the reciprocating pump assembly 100 includes a power end or crankshaft housing 104, a fluid end housing 112), the fluid end of the pump including a chamber (Fig. 2, para [0110], where the power end housing 104 and defining a fluid chamber 206).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a fluid end and a power end including a chamber, as taught by Byrne in the Austefjord reference for benefit of easily receive the power and provide discharge and suction of the fluid in the system.

 the combined system applied above disclose the pumping system of claim 10, further comprising the strain gauge positioned on an external surface of the fluid end of the pump to measure strain in the chamber, as recited in Claims 1 and 10, but do not disclose generate the strain signal representing the strain.

Takagi disclose generate the strain signal (para [0149], where trigger generating circuit 22) representing the strain (para [0172], where a strain gauge or a displacement sensor may be used to measure the amount of distortion of the diaphragm in order to calculate the pressure inside the pump chamber 3. A strain gage may also be used to measure deformation of the pump itself in order to calculate the pressure inside the pump chamber 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to generate a strain signal representing the strain, as taught by Takagi in the combined system applied above for benefit to determine the deformation of the chamber with high accuracy.

Allowable Subject Matter

Claims 4-8, 13-16 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:

“correlate the strain signal with the internal pressure in the chamber using finite element analysis of the pump to generate a reading representing the internal pressure in the chamber”.

Regarding Claim 5, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:

“...to determine an effective bulk modulus of the pump using an internal pressure change in the chamber during the amount of time between the actuation points, a fluid
volume in the chamber at one of the actuation points, and a change in the fluid volume during the amount of time between the actuation points, and
wherein the effective bulk modulus includes the bulk modulus of the fluid and a mechanical bulk modulus of non-fluid components of the pump”.

Claim 6 is not rejected under 102/103 Rejection due to their dependency on Objected Claim 5.

Claim 7 is not rejected under 102/103 Rejection due to their dependency on Objected Claim 6.

Claim 8, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:

“determining a mechanical bulk modulus of non-fluid components of the pump by removing a first reciprocal of a known bulk modulus of a test fluid from a second reciprocal of an effective bulk modulus of the pump; and removing a third reciprocal of the mechanical bulk modulus of the non-fluid components of the pump from the second reciprocal”.

Regarding Claim 13, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of: to receive the strain signal from the strain gauge and to correlate the strain signal with an internal pressure in the chamber using finite element analysis of the pump to generate a reading representing the internal pressure in the chamber.

Regarding Claim 14, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of: “determine an effective bulk modulus of the
pump using an internal pressure change in the chamber during the amount of time between the first actuation point and the second actuation point, a fluid volume in the chamber at the first actuation point, and a change in the fluid volume during the amount of time between the first actuation point and the second actuation point, and
wherein the effective bulk modulus includes the bulk modulus of the fluid and a mechanical bulk modulus of non-fluid components of the pump”.

Claim 15 is not rejected under 102/103 Rejection due to their dependency on objected Claim 14.

Regarding Claim 16, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
determining a mechanical bulk modulus of non-fluid components of the pump by removing a first reciprocal of a known bulk modulus of a test fluid from a second reciprocal of an effective bulk modulus of the pump; and
removing a third reciprocal of the mechanical bulk modulus of the non-fluid components of the pump from the second reciprocal.

Regarding Claim 19, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
“multiplying an inverse of the change in the internal pressure in the chamber by a volume of the fluid isolated in the chamber at the first actuation point and a change in the volume of the fluid during the amount of time between the first actuation point and the second actuation point to determine an effective bulk modulus of the pump.”

Regarding Claim 20, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:

removing a third reciprocal of the mechanical bulk modulus of the non-fluid components of the pump from the second reciprocal”.

Regarding Claim 21, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
determining a change in a fluid volume in the chamber during the amount of time between the first actuation point and the second actuation point based on a volume of the fluid U.S. Patent Appl. No. 15/749,651 displaced in the chamber by a movement of a plunger in the pump during the amount of time between the first actuation point and the second actuation point; 
  determining an effective bulk modulus based on the change in the fluid volume; and determining the bulk modulus based on the effective bulk modulus.

Regarding Claim 22, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of:
“predetermined measurement is generated using finite element analysis”.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)27223022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857